Plaintiff-appellant sued in the First District Court of the City of Newark to recover $50 on each of six counts, plus attorney's fees and costs, upon the allegation that the defendant-appellee had demanded and received from the plaintiff the sum of $35 per month for six months, from April, 1942, to October, 1942, for a dwelling unit, while the maximum rent permitted under a regulation established by the Administrator of the Emergency Price Control Act of 1942 was $32 per month. The trial judge held "that this suit was in fact a proceeding to collect penalties not imposed *Page 93 
or authorized by any statute of the State of New Jersey; that this court had no jurisdiction and dismissed the suit." Plaintiff thereupon took this appeal.
We conclude that this appeal is controlled by the recent opinion of this court in Beasley v. Gottlieb, 131 N.J.L. 117, which leads to a reversal of the judgment in this case. Costs to abide the event.